NOS. 07-10-00281-CR; 07-10-00282-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL E

                                    AUGUST 31, 2011


                        JAMICHEAL LAMARR HILL, APPELLANT

                                             v.

                           THE STATE OF TEXAS, APPELLEE


             FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY;

   NOS. 1128038D, 1165716D; HONORABLE GEORGE W. GALLAGHER, JUDGE


Before CAMPBELL and HANCOCK, JJ. and BOYD, S.J.1


                                MEMORANDUM OPINION

       Through two cases on appeal, appellant Jamicheal Lamarr Hill challenges the

judgments of the trial court following his open pleas of guilty. We will affirm.

                                        Background

       Appellant was indicted for aggravated robbery with a deadly weapon, alleging an

offense occurring in September 2008.2         In June 2009, he plead guilty without an

       1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment.
       2
           See Tex. Penal Code Ann. § 29.03 (West 2010).
agreement on sentencing, and applied for community supervision. The court ordered a

presentence report prepared. Later in June 2009, before he was sentenced for the

2008 offense, appellant again committed aggravated robbery with a deadly weapon. In

April 2010, he went before the trial court, plead guilty to the 2009 offense, and was

sentenced for both offenses.

       Three witnesses, the victim of appellant’s 2009 robbery, appellant’s mother, and

appellant’s girlfriend, testified on punishment. After hearing the punishment evidence,

the court rejected the State’s original recommendation of five years of imprisonment for

the 2008 offense.       Instead the court sentenced appellant to fifteen years of

imprisonment for that offense, twenty years for the 2009 offense, and ordered the

sentences to run concurrently.

       As to both guilty pleas, appellant executed written plea admonishments, which

included written waivers of his right to trial by jury, and of the appearance, confrontation

and cross-examination of witnesses. The plea documentation also included appellant’s

sworn judicial confession in each cause. The documents were made part of the clerk’s

record.

       Appellant has appealed the judgments, arguing the State failed to produce

evidence in support of appellant’s guilty pleas in accordance with article 1.15 of the

Texas Code of Criminal Procedure. Appellant does not challenge the voluntariness of

his pleas of guilty, nor the sufficiency of the judicial confessions he acknowledges he

executed to support his pleas and convictions.         His contention is that the written




                                             2
admonishments containing his judicial confessions were not offered or received into

evidence as article 1.15 requires.

                                         Analysis

       The traditional evidentiary sufficiency standards of review do not apply to a

review of the sufficiency of the evidence to support guilty pleas. Keller v. State, 125
S.W.3d 600, 604-05 (Tex.App.--Houston [1st Dist.] 2003), pet. dism'd, improvidently

granted, 146 S.W.3d 677 (Tex.Crim.App. 2004). Article 1.15 of the Code of Criminal

Procedure requires that the State must "introduce evidence into the record showing the

guilt of the defendant and said evidence shall be accepted by the court as the basis for

its judgment and in no event shall a person charged be convicted upon his plea without

sufficient evidence to support the same." Tex. Code Crim. Proc. Ann. art. 1.15 (West

2010); Ex Parte Williams, 703 S.W.2d 674, 678 (Tex.Crim.App. 1986); Keller, 125
S.W.3d at 604 (holding that State must offer proof to support any judgment based on a

guilty or nolo contendre plea in felony case tried to the court). The State, however, is not

required to prove the defendant's guilt beyond a reasonable doubt; the supporting

evidence simply must embrace every essential element of the charged offense. McGill

v. State, 200 S.W.3d 325, 330 (Tex.App.--Dallas 2006, no pet.); Breaux v. State, 16
S.W.3d 854, 857 (Tex.App.--Houston [14th Dist.] 2000, pet. ref'd).

       The "[e]vidence offered in support of a guilty plea may take many forms" but a

conviction rendered without sufficient evidence to support a guilty plea constitutes trial

error. Menefee v. State, 287 S.W.3d 9, 14 (Tex.Crim.App. 2009).




                                             3
2009 Offense

       At appellant’s April 2010 plea hearing, the trial court and appellant engaged in

the following exchange:

      The Court: I’m holding up these written plea admonishments, these papers.
Did you go over these written plea admonishments with [counsel]?

       Appellant:    Yes.

     The Court:      Do you have any questions about anything that’s contained in these
admonishments?

       Appellant:    No.


       The State contends appellant’s clear judicial confessions contained in the plea

papers he signed, coupled with the trial court’s reference to the papers during the plea

colloquy, are sufficient to satisfy article 1.15’s requirement that it “introduce evidence

into the record.” For this proposition, the State relies on Palacios v. State, 942 S.W.2d
748 (Tex.App.—Houston [1st Dist.] 1997, pet. ref’d) and Rexford v. State, 818 S.W.2d
494 (Tex.App.—Houston [1st Dist.] 1991), writ ref’d, 823 S.W.2d 296 (Tex.Crim.App.

1991).3 We need not determine whether the State is correct in this contention because

we agree with its alternative argument, by which it contends sufficient evidence of

appellant’s guilt is found elsewhere in the record. See Dinnery v. State, 592 S.W.2d
343, 352 (Tex.Crim.App. 1979) (requirements of article 1.15 may be satisfied if record

otherwise contains evidence sufficient to sustain guilty plea).



       3
         See also Roberts v. State, Nos. 02-03-013-CR, 02-03-014-CR, 02-03-015-CR,
2003 Tex.App. LEXIS 9486 (Tex.App.—Fort Worth Nov. 6, 2003, no pet.) (mem. op.,
not designated for publication).

                                             4
       Punishment evidence, whether offered by the State or the defendant, may satisfy

the requirement of evidence of guilt under article 1.15. Stewart v. State, 12 S.W.3d 146,

148 (Tex.App.--Houston [1st Dist.] 2000, no pet.); Parks v. State, 960 S.W.2d 234, 237

(Tex.App.—Houston [1st Dist.] 1997, pet. ref’d).     Here, the victim of appellant’s 2009

robbery testified that he accosted her and others at gunpoint, threatened “he would kill

everybody in the house” if they moved, and took an Xbox before he walked out the

door. Her testimony alone provided evidence embracing the elements of the charged

2009 robbery. Stewart, 12 S.W.3d at 148.

2008 Offense

       As to the 2008 offense, the appellate record before us does not contain a

reporter’s record of the June 2009 hearing at which appellant plead guilty. An appellant

pleading guilty in a criminal case bears the burden of demonstrating the State failed to

satisfy the evidentiary requirements of article 1.15. McDougal v. State, 105 S.W.3d
119, 121 (Tex.App.—Fort Worth 2003, pet. ref’d). The trial court’s judgment recites that

the court found appellant guilty “[h]aving heard the evidence submitted.”4        On this

record, we will not presume a violation of the requirements of article 1.15.

       The State also argues the trial court’s reference, in open court, to “written plea

admonishments” in plural form was sufficient to support appellant’s plea of guilty for the

2008 offense. Given our disposition here, we need not address the State’s contention.
       4
        See Schultz v. State, 510 S.W.2d 940, 942 (Tex.Crim.App. 1974); Sanchez v.
State, No. 01-08-00704-CR, 2010 Tex.App. LEXIS 6611 (Tex.App.—Houston [1st Dist.]
Aug. 12, 2010), pet. ref’d sub nom In re Sanchez, No. PD-1229-10, 2011 Tex.Crim.App.
LEXIS 565 (Tex.Crim.App. April 20, 2011) (both holding recitations in judgment
indicated article 1.15 satisfied in absence of direct proof to contrary).


                                             5
      We overrule appellant’s issue and affirm the judgments of the trial court.




                                                      James T. Campbell
                                                           Justice




Do not publish.




                                           6